Civil action for writ of injunction to restrain the holding of a special election under Chap. 1084, Session Laws, 1947.
When the cause came on for hearing in the court below, trial by jury was waived and the cause was submitted to the judge with full authority to hear the evidence, find the facts, and enter judgment upon the facts *Page 450 
found. The court, after finding the facts, entered judgment denying the injunctive relief prayed and dismissing the action. Plaintiffs excepted and appealed.
A careful examination of the pleadings in this cause discloses that a writ of injunction is the only relief sought by plaintiffs. The only issue of fact raised in the pleadings is directed to the right of the plaintiffs to this relief. The election they seek to enjoin was held 31 August, 1948, and is now an accomplished fact. Hence, the questions plaintiffs seek to present on this appeal are academic. For that reason, the appeal is dismissed on authority of Eller v. Wall, ante, 359, and the cases there cited.
Appeal dismissed.